UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

JOHNLANDER JACKSON-FORBES,

Plaintiff, : Case No. 2:18-ev-1544
-VS- JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth Preston Deavers
STATE OF OHIO INDUSTRIAL
COMMISSION, ef al,
Defendants.
OPINION AND ORDER

This matter is before the Court upon Defendants’ Ohio Industrial Commission, Thomas
Bainbridge, and Rachael Black’s Motion for Partial Judgment on the Pleadings (ECF No. 21),
Plaintiff Johnlander Jackson-Forbes’ Memorandum in Opposition (ECF No. 24), and
Defendants’ Reply (ECF No. 26). For the reasons that follow, the Court GRANTS Defendants’
Motion.

1. FACTUAL ALLEGATIONS

Plaintiff Johnlander Jackson-Forbes was hired by Defendant Ohio Industrial Commission
(“OIC”) as Cincinnati Regional Manager on August 18, 2008. (Compl., { 1, ECF No. 1). In
November 2011, Plaintiff was selected to the position of Manager of Legal Services in the
Columbus office, which oversaw litigation management, commission level hearings, and the
legal research units. (/d. | 15). As a result, Plaintiff became the supervisor of Defendant Rachael
Black, a supervisor of legal research, who had also been an applicant for the Manager of Legal
Services position. (/d. J 18). According to Plaintiff, Defendant Black was openly hostile toward

her and did not acknowledge her as a superior. (Jd. § 20).
In February 2013, Defendant Black was appointed as Deputy Chief Legal Counsel. (/d. {
24). According to Plaintiff, Defendant Black interfered with Plaintiff's responsibilities and
usurped her duties. (/d. 29). Plaintiff allegedly complained about Defendant Black’s behavior
toward her to OIC management but no action was taken. (/d. { 31). That following October,
Defendant OIC Chairman Thomas Bainbridge promoted Defendant Black to Chief Legal
Counsel. (id. { 34-35). Thereafter, Defendant Black allegedly reassigned supervision of the
legal research units from Plaintiff to herself. (/d. 35). Plaintiff also alleges that Defendant
Black engaged in unwarranted criticism of Plaintiff's work and lodged false accusations against
her. (id. §{ 37, 41). Plaintiff contends that she was the only African-American employee under
Defendant Black’s supervision and was treated different by Defendant Black than her white
colleagues. (Id. J 36, 38).

Due to an internal reorganization, in July 2014 Defendant Black became directly
responsible for managing OIC’s litigation unit, a responsibility that previously belonged to
Plaintiff. (Jd. | 42, Answer, J 42, ECF No. 8). Thereafter, Plaintiff alleges she was assigned
demeaning and menial tasks, not designated to any other supervisors. (Compl., {J 44-45).
Plaintiff allegedly met with Defendant Bainbridge to discuss her concerns about Defendant
Black’s treatment of her and Defendant Bainbridge stated that he would reassign Plaintiff to
another supervisor (/d. 4 47). However, Plaintiff alleges that never occurred. (/d. { 53). Instead,
Defendant Black performed Plaintiff's annual performance review, which Plaintiff alleges
included “false statements and derogatory comments regarding Plaintiffs job performance .. .
based on goals and criteria that Defendant Black had not previously shared with Plaintiff.” Ud.
{4 48-49).

In August 2014, Plaintiff filed an appeal with the State Personnel Board of Review
alleging reduction in duties. (Jd. ] 54). That same month, Plaintiff also filed discrimination
complaints with the Ohio Department of Administrative Services (“DAS”), the Ohio Civil Rights
Commission, and the United States Equal Employment Opportunity Commission. (Jd. | 55).
Findings of no probable cause were made by both DAS and the Ohio Civil Rights Commission
(id. J 56). Plaintiff ultimately withdrew her appeal with the State Personnel Board. (Jd).

On May 15, 2015, Plaintiff became the subject of an internal investigation stemming
from allegations made by the Ohio Attorney General’s Office, which resulted in charges brought
against Plaintiff. (Jd. §{] 60-61). Consequently, OIC Human Resources Director Peter Renner
found discipline was warranted against Plaintiff for violations of OIC policy. (/d. { 61). On
October 2, 2015, Mr. Renner and OIC Executive Director Tim Adams presented a “Last Chance
Agreement” to Plaintiff, signed by Defendant Bainbridge. (/d. | 62). According to Plaintiff, the
“Last Chance Agreement” required Plaintiff to waive her administrative remedies for any future
discrimination claims against OIC. (Jd. § 63). Plaintiff did not sign the agreement and was
subsequently terminated. (Jd. { 66).

On November 28, 2018, Plaintiff filed a Complaint against OIC, Thomas Bainbridge, in
his official and individual capacity, and Rachael Black, in her official and individual capacity,
alleging race discrimination and retaliation in violation of Ohio Revised Code Chapter 4112 and
Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seg. (ECF No. 1). Defendants filed a joint
Answer on January 17, 2019. (ECF No. 8).

On May 24, 2019, Defendants filed a Motion for Partial Judgment on the Pleadings.
(ECF No. 21). Defendants request this Court enter judgment in their favor on Plaintiff's state law
claims. Defendants Black and Bainbridge also request judgment in their favor on Plaintiff's Title

VII claims. Plaintiff filed her Memorandum in Opposition on June 28. (ECF No. 24). Defendants
filed a Reply brief on July 12. (ECF No. 26). Defendants’ Motion is now ripe for review.
Il. STANDARD OF REVIEW

A motion for judgment on the pleadings pursuant to Federal Rule of Civil Procedure
12(c) is analyzed in the same manner as a motion to dismiss under Rule 12(b)(6). Tucker v.
Middleburg-Legacy Place, LLC, 539 F.3d 545, 549 (6th Cir. 2008). All allegations in the
plaintiff's complaint are construed in the light most favorable to her, with all allegations
accepted as true and all reasonable inferences drawn in the plaintiff's favor. Bullington v.
Bedford Cty., 905 F.3d 467, 469 (6th Cir. 2018). “To overcome a defendant’s motion, ‘a
complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is
plausible on its face.’” Bullington, 905 F.3d at 469 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009)). The motion should be granted when there is no material issue of fact and the moving
party is entitled to judgment as a matter of law. Tucker, 539 F.3d at 549.

lil, ANALYSIS

A. State Law Claims — OIC

OIC argues that because it is an arm of the state, Plaintiff's state law claims are barred by
sovereign immunity. Plaintiff responds that because Plaintiff's federal claims are not barred by
Eleventh Amendment immunity, the Court’s supplemental jurisdiction applies to bring Plaintiff's
state law claims under the same constitutional umbrella, shielding them from immunity.

Two different legal constructs are at play here. Subject matter jurisdiction refers to “the
court’s authority to hear a given type of case[;] it represents the extent to which a court can rule
on the conduct of persons or the status of things.” Carlsbad Technology, Inc. v. HIF Bio, Inc.,
556 U.S. 635, 639 (2009) (internal quotations and citations omitted). Under 28 U.S.C. § 1367,

“federal courts may exercise supplemental jurisdiction over state-law claims linked to a claim
based on federal law.” Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006). Immunity, on other
hand, is an exemption from liability. Black’s Law Dictionary 867 (10th ed. 2009). Thus, whether
this Court has supplemental jurisdiction over Plaintiff's state law claims—which no one contests
at this point. The issue here is whether Plaintiff's state law claims against OIC are barred by
sovereign immunity.

Absent an unequivocally express waiver, states are entitled to sovereign immunity in
federal courts under the Eleventh Amendment of the United States Constitution. Sossamon v.
Texas, 563 U.S. 277, 284 (2011) (“Federal jurisdiction over suits against unconsenting States
was not contemplated by the Constitution when establishing the judicial power of the United
States.” (internal quotations omitted)); Johnson v. Univ. of Cincinnati, 215 F.3d 561, 571 (6th
Cir. 2000). OIC is entitled to sovereign immunity as an arm of the State of Ohio. Longstreet v.
State of Ohio, Indus. Com’n., No. 1:05CV1749, 2005 WL 3298883, at * 2 (N.D. Ohio Dec. 5,
2005). And the State of Ohio has consented to suit only in the Ohio Court of Claims. Ohio Rev.
Code § 2743.

Accordingly, Defendants’ Motion is GRANTED as to Plaintiff's state law claims against
OIC.

B. State Law Claims — Black and Bainbridge

Defendants Black and Bainbridge argue that Plaintiff's state claims against them in their
official capacities are barred by sovereign immunity. They also contend that Plaintiff has failed
to establish that she can sue either under state law in their individual capacities.

As Defendants note in their brief,

The Supreme Court has squarely held that pendent state law claims against state

officials in their official capacity are barred by the Eleventh Amendment. . . . The

federal courts are simply not open to such state law challenges to official state
action, absent explicit state waiver of the federal court immunity found in the
Eleventh Amendment.

Experimental Holdings, Inc. v. Farris, 503 F.3d 514, 520-21 (6th Cir. 2007). Ohio Revised Code
§§ 9.86 and 27493.02(F) also confers immunity on state officers and employees in their
individual capacities “unless the officer’s or employee’s actions were manifestly outside the
scope of his employment or official responsibilities, or unless the officer or employee acted with
malicious purpose, in bad faith, or in a wanton reckless manner.” McCormick v. Miami Univ.,
693 F.3d 654, 664 (6th Cir. 2012). Moreover,

“[a] civil action against an officer or employee . . . that alleges that the officer’s or

employee’s conduct was manifestly outside the scope of the officer’s or employee’s

employment or official responsibilities, or that the officer or employee acted with
malicious purpose, in bad faith, or in a wanton or reckless manner shall first be filed
against the state in the court of claims, which has exclusive, original jurisdiction to
determine, initially, whether the officer or employee is entitled to personal
immunity under section 9.86 of the [Ohio] Revised Code.”

McCormick, 693 F.3d at 664-65 (quoting Ohio Rev. Code § 2743.02(F)).

“Ohio law requires that, as a condition precedent to asserting a cause of action

against a state employee in his individual capacity, the Court of Claims must first

determine that the employee is not entitled to the immunity provided for in Revised

Code section 9.86. Prior to that condition being satisfied, then, there is no claim

under Ohio law upon which relief may be granted against state employees in their

individual capacities.”

Id. at 665 (quoting Haynes v. Marshall, 887 F.2d 700 (6th Cir. 1989).

Plaintiff's state law claims against Defendants Black and Bainbridge in their official
capacities are barred by sovereign immunity. Because Plaintiff fails to allege that the Ohio Court
of Claims has determined that Defendants are not entitled to immunity, this Court lacks
jurisdiction to hear the state law claims against Defendants in their individual capacities. Id.

Accordingly, Defendants’ Motion is GRANTED as to Plaintiff's state law claims against

Defendants Black and Bainbridge.
LS Title VII Claims — Black and Bainbridge

Defendants Black and Bainbridge argue that Plaintiffs Title VII claims against them fail
because they were not “employers” under the relevant definition.

As alleged in the Complaint, Defendants Black and Bainbridge were both supervisors of
Plaintiff at different levels of the OIC management chain. ““An individual employee/supervisor,
who does not otherwise qualify as an ‘employer’ may not be held personally liable under Title
VII.’” Roller v. Brennan, No. 2:17-cv-241, 2018 WL 4405834, at *8 (S.D. Ohio 2018) (quoting
Wathen y. Gen. Elec. Co., 115 F.3d 400, 405 (6th Cir. 1997) (“[W]e find that [Title VII] as a
whole, the legislative history and the case law support the conclusion that Congress did not
intend individuals to face liability under the definition of ‘employer’ it selected for Title VII.”).
Title VII defines “employer” as “a person engaged in an industry affecting commerce who has
fifteen or more employees . . . .” 42 U.S.C. § 2000e(b). Because they do not meet the definition
of “employer,” Defendants Black and Bainbridge cannot be held liable for Plaintiff's Title VII
claims. See Harper v. City of Cleveland, 781 Fed. Appx. 389, 393 (6th Cir. 2019) (“Title VII
does not impose liability on supervisory personnel.”).

Accordingly, Defendants’ Motion is GRANTED as to Plaintiff's federal claims against
Defendants Black and Bainbridge.

IV. CONCLUSION

For the foregoing reasons, the Court GRANTS Defendants’ Motion. (ECF No. 21). The

Clerk is DIRECTED to TERMINATE Defendants Thomas Bainbridge and Rachael Black

from this action.

IT IS SO ORDERED.
JN )-a 872026

EDN SO SARGUS, JR.
UNITE ATES DISTRICT JUDGE

 
